DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The present office action is in response to an application filed on June 10, 2021, wherein claims 7-12 have been filed, wherein, claims 7 and 9 have been amended and clams 11-12 have been newly added. Therefore claims 7-12 are pending and ready for examination.
Drawings
Applicant’s filing of formal drawing along with the instant application on 01/28/2019 have been accepted.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 03/23/2021, 07/15/2021 and 08/24/2021, were filed with the  application.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Arguments
Applicant’s arguments with respect to claims 7-10 have been considered but are not persuasive. The reasons are set for below:
Applicant’s arguments: 
inter alia, that the PDCCH is allowed to be mapped to a predetermined number of symbols at a beginning of a slot, the slot is configured with 14 symbols, and the PDCCH and the PDSCH are allowed to be mapped to a same time resource. In this regard, Applicant respectfully asserts that although Wang refers in Fig. 4 to slots, symbols and subframes, Wang clearly illustrates that a subframe is divided into two slots, and that each subframe is configured with 14 symbols and one slot is configured with 7 symbols. However, Wang fails to disclose that the slot is configured with 14 symbols as recited in amended independent claim 7. The remainder of the Wang reference also remains completely silent regarding the above referenced limitations of amended independent claim 7. Thus, Wang fails to disclose at least the above-referenced limitations as required by amended independent claim 7, for this reason alone” ... 
	(ii) Examiner’s response: In response Wang explicitly does not teach, however Papasakellariou teaches, the slot is configured with 14 symbols (para [0116], where, “a slot can have duration of half millisecond or of one millisecond, include 7 symbols or 14 symbols, respectively”). Therefore, it would have been obvious to one of ordinary skilled in the art to use “the slot is configured with 14 symbols” as taught by Papasakellariou into Wang in order to enabling link 
	(iii)  Applicant arguments page 8, recites “In addition, Applicant notes that independent claim 7 has been amended as described above ….. and the PDCCH and the PDSCH are allowed to be mapped to a same time resource”…
	(iv) Examiner’s response: In response Wang further teaches: the PDCCH and the PDSCH are allowed to be mapped to a same time resource (fig 6B, para [0034], where, allowed mapping of PDCCH and PDSCH in the same time resources as 632a, 632b and 632c, see further, para [0033]); Hence Wang in view of Papasakellariou teach the argued limitation and thereby the arguments are not persuasive.
	 All the remaining arguments are based on the arguments above and are responded to in full.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0269492 A1), hereinafter, “Wang” in view of Papasakellariou et al (US 2017/0367046 A1), hereinafter, “Papasakellariou”. 
Regarding claim 7, Wang teaches: A terminal comprising: a receiver that receives a physical downlink shared channel (PDSCH) that is scheduled by a physical downlink control channel (PDCCH) (para [0049], where, eNodeB can signal the transmission mode to the UE via a layer three communication link such as Radio Resource Control (RRC) signaling, in advance of sending the PDCCH for a subframe. The transmission modes for PDSCH reception can include 8 modes, see further fig 4-9, para [0043]-[0054]); and 
a processor (para [0074]) that, when the PDSCH overlaps a candidate resource for the PDCCH assumes that the PDSCH is not mapped to the overlapping candidate resource in which the PDCCH is detected (Wang: fig 4, para [0030], where, a scenario for mapping of subframes A, B and C, where, CCs of subframe A, B and C (430, 432 and 434) are used for PDSCH and CCs of SF 420, 422 and 424 are used for PDCCH. In the SFs where, the PDCCH are mapped i.e., SFs 420, 422 and 424 the PDSCH is not mapped, see further, para [0031]-[0034], in fig 4, where, the first 3 symbols are referred to the candidate resources and in subframe A and subframe C are overlapped); See the exhibit below:

    PNG
    media_image1.png
    580
    721
    media_image1.png
    Greyscale

 
wherein the PDCCH is allowed to be mapped to a predetermined number of symbols at a beginning of a slot (fig 4, para [0030], where, PDCCHs are allowed to map with CCs of SFs 420, 422 and 424 which is a predetermined number of symbols of subframes 436 starting from the beginning, see para [0031]-[0034], fig 5-7); and the PDCCH and the PDSCH are allowed to be mapped to a same time resource (fig 6B, para [0034], where, allowed mapping of PDCCH and PDSCH in the same time resources as 632a, 632b and 632c, see further, para [0033]);
Wang does not explicitly teach: the slot is configured with 14 symbols.
However, Papasakellariou teaches: the slot is configured with 14 symbols (para [0116], where, “a slot can have duration of half millisecond or of one millisecond, include 7 symbols or 14 symbols, respectively”).
	 Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the invention to use “the slot is configured with 14 symbols” as taught by Papasakellariou into Wang in order to enabling link adaptation for PDCCH transmissions to a UE.
	Regarding claim 8, Wang further teaches: The terminal according to claim 7, wherein when the PDSCH overlaps a candidate resource for the PDCCH (Wang: fig 6B, CC1 600a, where, PDCCH and PDSCH are overlapped, para [0034]), where, “the control region for CC 1 622a, the control region for CC 2 622b, and the control region for CC 3 622c can be contained in the PDCCH on CC 1 600a. The control region for CC 1 provides the scheduling for the PDSCH 632a on CC 1”), the processor assumes that the PDSCH is mapped to the overlapping candidate resource in which the PDCCH is not detected (Wang: fig 6B, para [0034], where, in 600b and in 600c, the PDCCH is not detected, hence implemented cross carrier scheduling, where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
	Regarding claims 9, the claim for the method of the terminal of claim 7 which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.
	Regarding claim 10, Wang further teaches: The terminal according to claim 7, wherein the PDCCH is not placed over a whole system band (Wang: fig 6B, para [0034], where, “the control region for CC 2 provides the scheduling for the PDSCH 632b on CC 2, and the control region for CC 3 provides the scheduling for the PDSCH 632c on CC 3. 3GPP LTE systems can provide for cross carrier scheduling of the PDSCH where the PDCCH is transmitted on a CC different from the CC transmitting the PDSCH”, i.e., PDCCH is not configured on CC2 and entire slot is mapped with PDSCH).
	Regarding claims 11, the claim is related to the base station which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.
	Regarding claims 12, the claim related to system that comprises the base station and terminal of claims 7 and 11 which includes the features identical to the subject matter mentioned in the rejection to claim 7 above. The claims are mere reformulation of claim 7 in order to define the DL and/or UL in future radio communication system and the rejection to claim 7 is applied hereto.

Conclusion
Prior art/NPL that was considered but not applied in this rejection:
NPL: ERICSSON: "sPDCCH search space design", 3GPP DRAFT; R1-165293, 13 May 2016 (2016-05-13), XP051096743.
Yi et al. (US 2019/0132837 A1), “WAYS FOR SUPPORTING MULTIPLE TTIS”
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIZAM U AHMED whose telephone number is (571)272-9561.  The examiner can normally be reached on Mon-Fry, 7:00 AM-6:00 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
NIZAM U. AHMED
Examiner
Art Unit 2461

/KIBROM T HAILU/Primary Examiner, Art Unit 2461